Opinion by
White, P. J.
§ 138. Partnership; potver of member of, to bind the firm. Where the subject matter of the contract is consistent with the partnership business, or incident thereto, the act of one partner is binding upon all. A purchase by one member of a law firm of a quantity of brass, or a purchase by a member of a dry goods firm of a lot of liquors, such purchases being beyond the scope of the legitimate business of the firm, would not bind the firms unless specially, authorized or ratified by them. But in this case the defendants were druggists, and dealt in drugs and poisons, and it was held that the firm was liable for a quantity of paris green purchased by one of the firm in the name of the firm, although such purchase was made contrary to the wishes of the other members of the firm, and without their being interested in the same. There was no proof to show that the plaintiff of the pub-*56lie had notice that the purchase of the paris green was otherwise than upon partnership account in the ordinary way of the legitimate business of the firm.
February 9, 1881.
Reversed and remanded.